Per Curiam.
The plaintiff appeals from the judgment of the trial court dismissing his appeal from a decision of the defendant, the inland wetlands and watercourses agency of the town of Greenwich. The defendant had denied the plaintiffs application to construct a single family home, driveway and septic system in a wetland. The plaintiff claims that the court erred in concluding (1) that he was not entitled to a permit as a matter of right pursuant to two particular provisions of the town’s inland wetlands regulations, (2) that the defendant’s decision did not amount to an unconstitutional taking of his property without compensation, and (3) that the defendant’s decision was supported by substantial evidence in the record.1 We have fully considered the plain*802tiff’s claims, the defendant’s responses thereto, the entire record of this case and the trial court’s thoughtful memorandum of decision. On the basis of that review, we conclude that the plaintiff’s claims of error are without merit.
There is no error.

 At oral argument in this court, the plaintiff raised for the first time in the entire history of this case a claim that certain reports were improperly received by the defendant after the administrative hearing. We take no cognizance of this claim because it was not raised in the trial court or in his brief in this court.